United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                      October 16, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41603


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                          JAMES RAY CARLISLE,

                                                   Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                           (3:05-CR-4-ALL)


Before BARKSDALE, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Primarily at issue is whether the district court erred in

rejecting   James   Ray   Carlisle’s    start-of-trial   plea-agreement

acceptance.    Also at issue is whether, in the light of that

attempted plea-agreement, the court erred in refusing to grant

Carlisle an acceptance-of-responsibility offense-level reduction,

pursuant to Guidelines § 3E1.1.        AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    I.

       Carlisle was charged with possession with intent to distribute

phencyclidine;    possession   of   marijuana;       and   possession    of   a

firearm, both in furtherance of a drug-trafficking offense and by

a convicted felon.     On the morning of trial, and after having

previously entered a not-guilty plea, Carlisle reached a plea

agreement with the Government in which he would plead guilty to one

drug charge and one firearm-possession charge, in exchange for

dismissal of the remaining two charges.            The parties advised the

district court of the agreement through the courtroom deputy.

       The court rejected the agreement; no record was made at trial

of its rationale for doing so.        Moreover, at trial, Carlisle made

no record objection to the rejection.        Upon being advised the plea-

agreement had been rejected, Carlisle proceeded to trial, rather

than enter a guilty plea.      The jury found him guilty on all four

counts.

       At sentencing, in considering whether to allow Carlisle a two-

level acceptance-of-responsibility reduction, based on the rejected

plea    agreement,   the   district       court    noted   the   agreement’s

untimeliness and refused the reduction.           Carlisle was sentenced to

60-months imprisonment on each of the phencyclidine and possession-

of-a-firearm-by-a-convicted-felon counts, and 12 months on the

marijuana count, the three sentences to run concurrently.               He was

sentenced to 60-months imprisonment on the possession-of-a-firearm-



                                      2
in-furtherance-of-a-drug-trafficking-offense              count,      to   run

consecutively to the concurrent sentences.

                                     II.

                                     A.

      Because Carlisle did not object at trial to the court’s

rejection of the plea agreement, our review of that ruling is only

for plain error.     See United States v. Foy, 28 F.3d 464, 471-72

(5th Cir.), cert. denied, 513 U.S. 1031 (1994).           Under such review,

we have discretion to correct a clear or obvious error that

affected substantial rights.         E.g., United States v. Alvarado-

Santilano, 434 F.3d 794, 795 (5th Cir. 2005), cert. denied, 126 S.

Ct. 1812-13 (2006).    Generally, such error will be corrected only

when it “has a serious effect on the fairness, integrity, or public

reputation of judicial proceedings”.           Id. (citation omitted).

      Our court does not require a district court to state its

reasons for rejecting a plea agreement.                Foy, 28 F.3d at 472.

Accordingly,   the   plea-agreement        rejection   does    not   constitute

error, much less reversible plain error.

                                     B.

      Concomitantly, because Carlisle proceeded to trial, there was

no   reversible   error   in   his    being     denied    an   acceptance-of-

responsibility reduction.      See U.S.S.G. § 3E1.1 cmt. n.2 (“This

adjustment is not intended to apply to a defendant who puts the



                                      3
government to its burden of proof at trial by denying the essential

factual elements of guilt ....”).

                               III.

     For the foregoing reasons, the judgment is

                                                      AFFIRMED.




                                4